Title: From George Washington to Nicholas Rogers, 28 May 1779
From: Washington, George
To: Rogers, Nicholas



Dear Sir,
Head Qrs Middlebrook May 28th 1779.

A few days ago I was hond with your polite and obliging favor of the 6th Instt accompanied by a miniature picture of Mrs Washington—I wish it was in my power to express as forcably as I feel, the lively sense I have of the repeated instances of your polite attention to her and myself—such tribute as unfeigned thanks afford, is presented to you with much sincerity; & if I knew how to make a more acceptable offering it should not be wanting.
Difficult as it is to strike a likeness on so small a scale, it is the opinion of many that you have not failed in the present attempt. The dress is not less pleasing for being a copy of antiquity, it would be happy for us, if in these days of depravity the imitation of our ancesters were more extensively adopted—their virtues wd not hurt us.
Mrs Washington joins me in a tender of best wishes for you and with much esteem & regard—I am Dr Sir Yr most obedt & obliged Hble Servt
Go: Washington
